UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6307



CLAUDE WILSON,

                                              Plaintiff - Appellant,

          versus


J. JENKINS, Sergeant Deputy Sheriff; T.
STEPHENS, Deputy; PHAYME, Sergeant Deputy;
MCGAUGE, Deputy; RICHMOND CITY SHERIFF OFFICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cv-00874-JRS)


Submitted: June 22, 2006                         Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claude Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Claude Wilson appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint because he failed

to return the “consent to collection of fees” form, as ordered by

the court.*       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Wilson v. Jenkins, No. 3:05-cv-00874-JRS (E.D.

Va. Feb. 7, 2006).         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




     *
      The dismissal was without prejudice to Wilson’s right to re-
file his action.

                                      - 2 -